Citation Nr: 1428676	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for head trauma/traumatic brain injury.

2.  Entitlement to a rating in excess of 10 percent for post-traumatic grand mal seizures.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  By a rating action in October 2008, the RO denied the claim for a rating in excess of 10 percent for post-traumatic grand mal seizures.  In April 2010, the Veteran and his wife appeared and offered testimony at a hearing before the Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  Subsequently, a September 2010 rating action granted service connection for head trauma/brain injury, evaluated as 40 percent disabling, effective September 29, 2009.  The Veteran perfected a timely appeal to those rating actions.  

The Board notes that the TDIU issue as stated above was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a statement dated in September 2009, the Veteran claimed that he is unable to maintain gainful employment as a result of his service-connected disabilities; therefore, the issue of entitlement to a TDIU has been raised.  The TDIU claim is in appellate status and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  


FINDINGS OF FACT

1.  The Veteran has a confirmed diagnosis of grand mal epilepsy/seizures, but has not had a major or minor seizure since the 1980s.  

2.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the head trauma/brain injury have resulted one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, meeting the highest level of severity for any of the traumatic brain injury facets of "3."  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for grand mal epilepsy/seizures are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124, Diagnostic Code (Code) 8910 (2013).  

2.  The criteria for a 70 percent rating for head trauma/TBI have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 8045 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2008 and April 2010 from the RO to the Veteran, which were issued prior to the RO decisions in October 2008 and September 2010, respectively.  An additional letter was issued in December 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim for a higher rating.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and ultimately provided information necessary to apply the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in September 1981, the RO granted service connection for post-traumatic grand mal seizures; a 10 percent disability rating was assigned, effective November 1, 1980.  

In a statement in support of claim (VA Form 21-4138), received in April 2008, the Veteran requested an increased rating for his service-connected seizure disorder.  Submitted in support of the Veteran's claim were VA progress notes dated in May 2008, reflecting treatment for an unrelated disability.  A VA progress note dated May 23, 2008 reflects an assessment of history of epilepsy, with last seizure in 1982.  

The Veteran was afforded a VA examination in June 2008.  At that time, he reported that onset of seizures in 1976; he noted that he developed this condition from boxing for the U.S. Air Force.  The Veteran stated that he was in a coma for 5 days following the seizure in service.  The Veteran related that he was last treated for seizures in 1982; he noted that he discontinued the Dilantin on his own.  The Veteran reported that the precipitating factor of the seizures is emotional stress; he reported having them less than once a year.  The Veteran indicated that he had not experienced any episodes of narcolepsy or any generalized convulsive epilepsy in the past 12 months.  The Veteran also reported that the seizures are characterized by episodes of abnormalities of thinking, memory or mood.  Again, it was noted that he had not had any seizures or treatment since 1982.  It was also noted that the Veteran has been employed as a horse trainer for the past 26 years.  The pertinent diagnosis was post-traumatic grand mal seizure, stable.  

Received in September 2009 was a statement in support of claim (VA Form 21-4138), wherein the Veteran described the effects of the seizure disorder.  The Veteran maintained that his emotional and psychological conditions have progressively deteriorated over the years; he noted that he has verbally abused his family, friends, co-workers and employers.  The Veteran stated that his emotional condition and other symptoms of seizure disorder were caused by head trauma and brain injury that he sustained as a boxer on the U.S. Air Force boxing team in service.  The Veteran noted that he sustained a great deal of trauma to his body, especially his head and eyes.  The Veteran related that he also suffered other psychological stress in service.  The Veteran stated that, as a result of his conditions, he is unable to maintain viable employment and earn a livelihood.  

Of record is a medical statement from a VA physician, Dr. B. L., dated in January 2010, indicating that the Veteran has numerous conditions that require careful medical management; among the conditions listed was a history of seizure disorder, grand mal.  

Received in March 2010 were VA progress notes dated from June 2008 to February 2010 reflecting ongoing evaluation and treatment for disabilities unrelated to the current appeal.  A VA progress note, dated in March 2009, reflects an assessment of seizure disorder, not on any medication.  

At his personal hearing in April 2010, the Veteran testified that his seizure disorder has caused him to develop a severe nervous condition.  The Veteran's wife reported that he appears to be unable to function in society.  She also reported that the Veteran has been unable to hold a job for any period of time.  The Veteran's wife also testified that his condition is getting progressively worse.  She noted that the Veteran has a really bad temper, which makes it very difficult to live with him.  

The Veteran was afforded a VA compensation examination for evaluation of TBI in July 2010.  It was noted that the Veteran had a difficult time during the examination and actually left and had to be called back because he didn't understand what was going on.  The examiner noted that the Veteran was on the men's boxing team for the Olympics and suffered a seizure.  On April 30, 1977, he had his first seizure which was tonic-clonic in nature.  It was noted that the Veteran had an MRI of the brain without contrast dated May 17, 2010; the impression was diffuse cerebral atrophy.  There were some lesions that might be attributable to shearing injury given the history of head trauma; he appeared to show signs of subcortical ischemic vascular disease and likely related early dementia.  The Veteran reported that he boxed for the U.S. Air Force for 3 years, losing consciousness 3 or 4 times, 1 or 2 minutes each time.  He also had his first seizure in 1976 and was in a coma for 5 days.  He reported a history of blackouts, with the first one occurring in 1977.  He stated that he has them periodically.  He reported that his last seizure was in 1979.  The Veteran reported suffering from headaches twice a month that are right sided; he described them as moderately severe.  He also reported dizziness once a week.  He reported difficulty staying asleep on a nightly basis.  The Veteran reported fatigue, malaise, and balance problems usually falling to the left.  The Veteran indicated that he usually uses a cane to walk.  The Veteran noted severe memory difficulties.  Other cognitive problems reported include decreased attention, difficulty concentrating, and difficulty with executive functioning, difficulty with setting goals, problems with problem solving, difficulty with judgment and difficulty with flexibility and changing actions when they are not productive.  

The Veteran also reported that his speech has been getting worse over the last 10 years.  He reported pain in his left eye and kidneys.  The Veteran also noted problems with mood swings, anxiety, depression, and aggressive behavior.  He also reported numbness and blurred vision.  He reported decreased hearing in his right ear and ringing in his right ear.  He stated that he has not had any seizures since 1979.  He reported irritability, restlessness, impulsivity, unpredictability, lack of motivation, aggression, moodiness, and inflexiblity.  He stated that his symptoms are not improving; rather, they are worsening in both frequency and severity.  The Veteran noted that he has only had episodic employment; the last time he was employed was a year ago.  

On examination, it was noted that motor strength was 5/5 in all muscle groups; no areas of weakness.  Reflexes of the biceps, brachioradialis, triceps, quadriceps, patellar and ankles were normal.  Sensation was intact.  Gait was normal.  There was no incoordination or spasticity; tandem gait was normal.  Cranial nerves II through XII were within normal limits.  The Veteran showed gross signs of neurological impairment throughout the evaluation.  His mini mental state examination was 28/30 showing no evidence of cognitive impairment; however, other test results were positive.  He showed signs of early dementia; he also reported depression, anxiety, irritability and aggression.  He had atypical psychiatric difficulties; his psychological difficulties may simply represent early dementia.  MRI showed signs consistent with early onset of pugilistic dementia with subcortical ischemic vascular disease.  Psychological and neuropsychological testing was consistent with those findings.  There was objective evidence on testing of moderate impairment of memory, attention, concentration, and executive functions resulting in moderate to severe functional impairment.  He also had moderately impaired judgment.  Social interaction is occasionally inappropriate.  

The examiner stated that the Veteran appeared to be oriented to person, time, place and situation.  Motor activity was moderately decreased with signs of apraxia.  Visual spatial orientation was moderately impaired; he usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions and judging distance.  He reported multiple subjective symptoms.  He has difficulty with his vision, ongoing headaches, intermittent dizziness, difficulty with insomnia, sensitivity to light, and problems with memory.  The examiner noted that two or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, work family or other close relationships include marked fatigability, blurred or double vision, and headaches requiring rest periods during most days.  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  The examiner related that the Veteran had difficulty communicating effectively with written language, misspelling and misusing words.  He also has some difficulty with spoken language periodically.  He has more than occasional, but less than half the time difficulty.  He can generally communicate complex ideas.  There are periods of time when he seems to have difficulty paying attention and focus in, but he does not appear to lose consciousness.  He does lose alertness.  

The pertinent diagnoses were cognitive disorder NOS, and early onset of vascular dementia with positive MRI documenting mild hippocampal atrophy bilaterally and diffuse cerebral atrophy consistent with subcortical ischemic vascular disease and related early dementia.  The examiner stated that the Veteran does have traumatic brain injury due to boxing in the service.  He also stated that the Veteran has a cognitive disorder NOS and signs of early dementia secondary to traumatic brain injury incurred as a result of boxing in the service.  He has residual complications that are at least as likely as not caused by or the result of the pugilistic exercises within the service and residual complications thereof.  Most of his psychological/psychiatric difficulties were related to the beginning of dementia and a dementing illness.  There were signs of mental disorder which appear to be related to the traumatic brain injury; it is possible that there may be additional depression or anxiety unrelated to the traumatic brain injury and dementing process; however, he was not able to differentiate those.  

Received in September 2010 were VA progress notes dated from September 2009 to August 2010, reflecting ongoing clinical evaluation and treatment for unrelated disabilities, including diabetes mellitus, hypertension and associated impairment, including eye problems.  

Received in February 2011 were additional VA progress notes dated from September 2010 to January 2011 reflecting follow up evaluation for hypertension and diabetes mellitus.  The Veteran was also seen for follow up evaluation at the eye clinic.  

The Veteran was afforded a VA examination in February 2011.  The Veteran sated that he was injured in 1976 while boxing for the U. S. Air Force and training for the Olympics; he stated that when he had the seizures, he had to stop boxing.  Once out of the military, the Veteran reportedly worked as a horse trainer; he admitted to being thrown from a horse approximately four different times.  The last time he was thrown from a horse was about 10 years ago.  He denied having any seizures after being thrown from the horse.  The Veteran related that he was initially on medication for the seizures, but then he stopped taking the medication in 1982 without the consent of his physician; nonetheless, he stated that he has not had any seizures since 1982.  There have not been any significant changes since he received his rating in September 2010.  

The Veteran complained of headaches three to four times per week; he stated that they vary in severity.  The Veteran also complained of tripping and falling; he feels like he has to constantly watch his steps.  The Veteran indicated that he has a tendency to fall to the left.  He complained of back pain that occurs once or twice a month; this usually lasts a few hours.  He has a cold intolerance; he has an increased amount of sweating and also complained of sweating when he eats.  He complained of generalized weakness that comes and goes.  The Veteran reported that he occasionally uses a cane secondary to poor balance and to prevent falls; he stated that he usually uses a cane when he has to stand for long periods of time.  The Veteran complained of infrequent episodes of difficulty falling asleep; he has more difficulty staying asleep.  He also complained of feeling tired with activity; the level of severity is moderately severe.  The Veteran reported having mood swings and being easily agitated; he noted that he has a tendency to be verbally abrasive.  The Veteran related that he has severed relationships with family and friends secondary to the mood swings.  He reported both anxiety and depression.  He gets very anxious when things don't go his way.  He has aggressive behavior that is poorly controlled.  The Veteran reported decreased attention, difficulty concentrating, difficulty with executive functions, goal setting, planning, and organizing.  He reported being easily irritable.  He also reported restlessness and explosiveness.  He remains inflexible and lacks motivation to complete tasks.  He is easily angered and does not adjust to change well.  

On examination, the Veteran was awake, alert, oriented and in no acute distress.  Reflex examination in the upper and lower extremities was normal.  Sensory examination in the upper and lower extremities was normal.  Muscle tone was normal and there was no atrophy.  The Veteran demonstrated poor balance; he was not able to stand on the right leg unsupported but could perform the task on his left leg without difficulty.  The examiner noted that the Veteran reported a complaint of mild memory loss, attention, concentration or executive functions, but without objective evidence on testing.  He also noted that the Veteran had moderately impaired judgment.  For complex or unfamiliar decisions, he usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although he has little difficulty with simple decisions.  Social interactions are occasionally inappropriate.  The examiner noted that the Veteran is occasionally disoriented to one of the four aspects of orientation.  Motor activity was normal.  Visual spatial orientation was described as mildly impaired.  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  He is able to communicate by spoken and written language, and to comprehend spoken and written language.  Consciousness was described as normal.  He received 27 out of 30 on the Montreal Cognitive Assessment test.  The examiner noted that the Veteran has not been able to keep a job because he has a problem with authority figures.  He is easily agitated and becomes verbally aggressive.  If he is approached in a manner that he does not like, he demonstrates an explosive behavior which usually results in him being fired.  The pertinent diagnosis was traumatic brain injury due to boxing in the service.  

The Veteran was afforded another VA examination for evaluation of his seizures in April 2011.  At that time, he reported that the seizures began after a boxing match in service.  The Veteran indicated that he had his last seizure in 1980; he noted that once he stopped boxing, the seizures also stopped.  The Veteran stated that he was not on any medication.  He had had no episodes of narcolepsy in the last 12 month.  The Veteran again noted that he only had seizures after being struck in the head while boxing; he stated that there were no other precipitating or aggravating factors.  He stated that he had not had any seizures since 1980.  No focal neurological deficits were noted on examination.  Muscle strength was normal.  Coordination was also normal.  The diagnosis was that the Veteran currently does not have seizures or significant neurological deficits.  

On the occasion of a general VA examination in April 2011, the examiner reported findings of normal musculoskeletal examination without evidence of synovitis or deformities.  There was no evidence of endocrine disorder.  Normal neurologic examination with lateralization; reflexes were intact.  The examiner also stated that no obvious psychiatric disorder was appreciated today; the Veteran was able to interact appropriately.  The pertinent diagnoses were: hypertension, marginal control with medication; history of epilepsy, with last seizure in 1980 and not requiring medication at this stage; renal insufficiency, currently stable; and mild peripheral sensory neuropathy.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the Veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  After careful review of the evidentiary record, the Board concludes that the Veteran's seizure and traumatic brain injury disabilities have not changed and uniform evaluations is warranted.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  I/R-head trauma/TBI.

In September 2010, the RO granted service connection for head trauma/TBI and assigned a 40 percent evaluation, effective September 29, 2009, under 38 C.F.R. § 4.124a, DC 8045.  

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2013).  

Residual disability of traumatic brain injury is rated under 38 C.F.R. § 4.124a , Diagnostic Code 8045 (2013).  The protocol for rating traumatic brain injury (TBI) residuals was revised effective October 23, 2008.  See 73 Fed.Reg 54, 693  (Sept. 23, 2008).  Since the Veteran's claim was received in March 2010, and the effective date assigned for the award of service connection, as stated below, is September 29, 2009, the revised regulations apply.  

Revised 38 C.F.R. § 4.124a, Diagnostic Code 8045 provides that there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI); emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 (2013) the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id.  

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified a level of impairment of: 

0 (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety; 

1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

and 3 (70 percent). For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

After careful review of the evidentiary record, the Board finds that the current evidence warrants a 70 percent rating for TBI residuals under 38 C.F.R. § 4.124a , Diagnostic Code 8045.  

The Board assigns a level of severity of "3" for the facet pertaining to memory, attention, concentration and executive functions because the July 2010 VA examiner reported moderate impairment of memory, attention, concentration, and executive functions.  

In terms of judgment, the VA examiners in July 2010 and February 2011 found evidence of moderately impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  As such, a level of severity of "2" has been assigned for the judgment facet.  

A level of severity of "1" has been assigned for the social interaction facet, because the VA examiners found evidence that social interaction was occasionally inappropriate.  

The VA examiner found in July 2010 that the Veteran's orientation to be normal.  However, on examination in February 2011, the examiner found that the Veteran was occasional disoriented to one of the four aspects of orientation, which warrants a level of impairment of "1."  

The Board assigns a level "3" for motor activity because it was reported in July 2010 that motor activity was moderately decreased with signs of apraxia.  However, in February 2011, the Veteran's motor activity was described as normal.  Therefore, for that period, a level "1" is assigned.  

A level of "2" is assigned for visual special orientation because it was moderately impaired in July 2010, as the Veteran reportedly usually gets lost in unfamiliar surroundings and had difficulty reading maps, following directions, and judging distances.  Visual special orientation was reported as mildly impaired in February 2011.  

A level of severity of "2" has been assigned for the subjective symptoms facet, because the 2010 VA examiner found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  In this case, the Veteran experienced difficulty with his vision, frequent insomnia, ongoing headaches, intermittent dizziness, problems with memory and hypersensitivity to light.  In February 2011, the Veteran reported intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to sound and light.  

Based on the findings in July 2010 and February 2011, a level of severity of "3" has been assigned for the neurobehavioral effects facet, as the findings on both VA evaluations cited the language for "3" level of impairment.  Following both examinations, the examiners reported one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both.  

In July 2010, the examiner related that the Veteran had difficulty communicating effectively with written language, misspelling and misusing words.  He also has some difficulty with spoken language periodically.  He has more than occasional, but less than half the time difficulty.  He can generally communicate complex ideas.  There are periods of time when he seems to have difficulty paying attention and focusing, but he does not appear to lose consciousness.  Communication and consciousness were noted to be normal on VA evaluations in February 2011.  

After considering the evidence of record and resolving all doubt in the Veteran's favor, the Board finds his symptomatology for TBI more nearly approximates the criteria for a 70 percent evaluation, but no higher, for brain trauma/ TBI.  Based on the above clinical findings, the Board finds that a 70 percent is warranted based upon the highest severity level of "3," which is assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of 1 or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction or both but do not preclude them.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Significantly, the July 2010 VA examiner stated that there were one or more neurobehavioral effects that frequently interfere with workplacae interaction, social interaction, or both but do not preclude them.  The examiner related that the Veteran had difficulty communicating effectively with written language, misspelling and misusing words.  He also has some difficulty with spoken language periodically.  He has more than occasional, but less than half the time difficulty.  In February 2011, the VA examiner again found one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  He received 27 out of 30 on the Montreal Cognitive Assessment test.  The examiner also noted that the Veteran has not been able to keep a job because he has a problem with authority figures.  He is easily agitated and becomes verbally aggressive.  

Based on the foregoing, the evidence of record shows that the Veteran's TBI symptomatology warrants the assignment of a 70 percent rating, but no higher, under the new version of Diagnostic Code 8045.  There is no other facet with a level of impairment higher than 3, and thus a rating in excess of 70 percent is not warranted for TBI residuals.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's traumatic brain injury.  Therefore, based on the foregoing, the Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedular standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  I/R-Post-traumatic grand mal seizures.

The Veteran's service-connected grand mal seizures is assigned a 10 percent rating under 38 C.F.R. § 4.71a, Code 8910.  The Veteran contends that he has been inadequately compensated for this disorder and that a higher rating should, therefore, be assigned.  

Under Code 8910, for grand mal epilepsy, and Code 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).   

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  In order to satisfy the criteria for the next higher rating, 20 percent, there must be at least one major seizure in the last two years or at least two minor seizures in the last six months.  38 C.F.R. § 4.124a, Codes 8910, 8911.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  

Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted. It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  

VA records from May 2008 through June 2012 are silent for complaints, findings, or treatment for seizures.  Moreover, on the occasion of VA examination in June 2008, the Veteran indicated that he had not had a seizure since 1980.  In fact, he noted that the last treatment for his seizure condition was in 1982 and he discontinued the Dilantin on his own.  More recently, during a VA examination in April 2011, the Veteran indicated that he was not on any medication because it was not necessary; he stated that he had not had a seizure since 1980.  Once he stopped boxing, he stopped having seizures.  The diagnosis was seizure disorder last experienced in 1980 with no apparent residual activity.  

Based on the foregoing evidence, the Board finds that the evidence does not show that the Veteran's seizure disorder is manifested by symptomatology that more nearly approximates the criteria for the next higher, 20 percent, rating under Diagnostic Code 8910.  There is no evidence to show that he experienced at least one major seizure in the last two years or at least two minor seizures in the last six months.  

The Board notes the statements of the Veteran and his representative, in advancing this appeal, that his seizure disorder has been more severe than the assigned disability ratings reflects.  However, they have acknowledged that he has not had the manifestations that warrant the next higher rating (i.e., episodes of seizures) any time recently.  

The Board has also considered whether referral of this claim for consideration of an extraschedular evaluation is indicated.  38 C.F.R. § 3.321(b) (1).  The symptoms (and associated functional impairment) of the Veteran's seizure disorder shown are fully encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the claim must be denied.  


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for head trauma/brain injury is granted, subject to the laws and regulations governing monetary awards. 

A rating in excess of 10 percent for post-traumatic grand mal seizures is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  TDIU was denied by the AOJ in a December 2011 rating decision and the Veteran did not file a timely appeal.  At that time, his service-connected disabilities were rated at 50 percent.  However, in light of the grant of increased rating to 70 percent for head trauma/brain injury, the Veteran's combined evaluation is now 76 percent.  Therefore, the Veteran meets the minimum requirements for eligibility for an award of TDIU.  38 C.F.R. § 4.16 (2013).  Still, the evidence as currently constituted in the record does not indicate whether the Veteran is, in fact, unable to secure or maintain substantially gainful employment.  Under the circumstances, the Board finds that a current examination is necessary to determine with the Veteran's service-connected disabilities, alone, preclude employment.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the Court specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service-connected disability had on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538.  Given the absence of relevant clinical information, the Board finds that the current medical evidence of record is inadequate and that further development is necessary.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his service-connected disabilities since June 2012.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the AOJ should adjudicate the TDIU question.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The Veteran and his representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if in order.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until she is notified.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


